Putnam Retirement Income Fund Lifestyle 2 Before you invest, you may wish to review the funds prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The funds prospectus and SAI, both dated 6/6/11, as supplemented from time to time, are incorporated by reference into this summary prospectus. Goal Putnam Retirement Income Fund Lifestyle 2 seeks current income consistent with what Putnam Investment Management, LLC (Putnam Management) believes to be prudent risk. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in class A shares or $50,000 in class M shares of Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 24 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 4.00% 1.00%* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.25% 0.40%* Class R NONE NONE Class Y NONE NONE 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** Total annual fund operating Distribu- Acquired Total expenses tion and fund annual after service Other fees and fund Expense expense Share Manage- (12b-1) expenses expenses operating reimburse- reimburse- class ment fees fees **** ***** expenses ment ment Class A 0.30% 0.25% 0.75% 0.33% 1.63% (0.60)% 1.03% Class B 0.30% 1.00% 0.75% 0.33% 2.38% (0.60)% 1.78% Class C 0.30% 1.00% 0.75% 0.33% 2.38% (0.60)% 1.78% Class M 0.30% 0.50% 0.75% 0.33% 1.88% (0.60)% 1.28% Class R 0.30% 0.50% 0.75% 0.33% 1.88% (0.60)% 1.28% Class Y 0.30% 0.00% 0.75% 0.33% 1.38% (0.60)% 0.78% * Applicable only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** Reflects Putnam Managements contractual obligations to limit certain fund expenses through at least June 6, 2012. One obligation excludes brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses. The other obligation excludes brokerage, interest, taxes, investment-related expenses, extraordinary expense and payments under the funds investor servicing contract, investment management contract and distribution plans. These obligations may be modified or discontinued only with approval of the Board of Trustees. **** Other expenses are based on estimated amounts for the current fiscal year. ***** Acquired fund fees and expenses are based on projected net expenses of the underlying funds and assume the funds typical allocations to the underlying funds described in Investments, risks and performance  Investments and a 4% allocation to Putnam Money Market Fund. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. 3 Share class 1 year 3 years Class A $501 $790 Class B $681 $937 Class B (no redemption) $181 $637 Class C $281 $637 Class C (no redemption) $181 $637 Class M $451 $793 Class R $130 $484 Class Y $80 $329 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate will be available after the fund completes its first fiscal year. Investments, risks and performance Investments The funds asset allocation strategy may be attractive to investors in or near retirement, or who otherwise intend to make periodic withdrawals of their investment in the near future. Using qualitative analysis and quantitative techniques, we adjust portfolio allocations between fixed income and equity investments from time to time within a certain range to try to optimize the funds performance consistent with its goal. The strategic allocation and the range of potential allocation for fixed income and equity investments are shown below. Class Strategic allocation Range Fixed Income 70% 60-100% Equity 30% 0-40% We invest mainly in a combination of bonds and common stocks of U.S. and non-U.S. companies and in Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund and Putnam Absolute Return 700 Fund, which are Putnam mutual funds we refer to as underlying funds. We may invest without limit in bonds that are either investment-grade or below investment-grade in quality (sometimes referred to as junk bonds) and have short- to long-term maturities. We also invest in other fixed income securities, such as mortgage-backed investments, and invest in money market securities or affiliated money market funds for cash management. We also invest, to a lesser extent, in equity securities (growth or 4 value stocks or both) of companies of any size. We may consider, among other factors, credit, interest rate, and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments, and, among other factors, a companys valuation, financial strength, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, which may include common or preferred stocks. We may also select other investments that do not fall within these asset classes. We may also use to a significant extent derivatives, such as futures, options, certain foreign currency transactions and swap contracts, for both hedging and non-hedging purposes. The typical allocation and the range of allowable allocation of the funds assets in the underlying funds that we currently expect are shown below. Underlying fund Permitted Investments Typical allocation Range Putnam Absolute Return Fixed income, derivatives 5% 020% 100 Fund Putnam Absolute Return Fixed income, derivatives 12% 030% 300 Fund Putnam Absolute Return Equities, fixed income, 20% 040% 500 Fund alternative investments, derivatives Putnam Absolute Return Equities, fixed income, 3% 020% 700 Fund alternative investments, derivatives For purposes of measuring the funds allocations to fixed income and equity investments, we regard Putnam Absolute Return 100 Fund and Putnam Absolute Return 300 Fund as fixed income investments, Putnam Absolute Return 500 Fund as a 50% fixed income and 50% equity investment, and Putnam Absolute Return 700 Fund as an equity investment. The funds remaining assets are invested in other securities, as described above. Risks It is important to understand that you can lose money by investing in the fund. There is no guarantee that the fund will provide adequate income at and through an investors retirement. The fund and the underlying funds bear the following risks. The prices of stocks and bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. These risks are usually greater for small and midsize companies. The value of international investments traded in foreign currencies may be adversely impacted by flucuations in exchange rates. International investments may carry risks associated with potentially less stable economies or governments, such as the 5 risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging market investments, can be illiquid. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest rate risk, which means the prices of bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payments of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Mortgage-backed investments carry the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories and underlying funds may hurt performance. Our use of derivatives may increase these risks by, for example, increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Investor profile The fund is one of a suite of three Putnam Retirement Income Lifestyle Funds designed to offer a choice of potential risk/return profiles for investors in or near retirement or otherwise seeking an investment for use with a periodic withdrawal program. Investors are encouraged to seek the assistance of a financial advisor in selecting a Putnam Retirement Income Lifestyle Fund and in developing a periodic withdrawal program that is appropriate to their personal investment goals and financial circumstances. The fund makes no representations regarding its suitability for any particular investor or periodic withdrawal program. Investors should understand that pursuing higher returns may involve higher volatility and that a funds performance results may not be sustainable. Performance Performance information will be available after the fund completes a full calendar year of operation. Your funds management Investment advisor Putnam Investment Management, LLC 6 Portfolio managers Jeffrey Knight, Head of Global Asset Allocation, portfolio manager of the fund since 2011 Robert Kea, Portfolio Manager, portfolio manager of the fund since 2011 Joshua Kutin, Portfolio Manager, portfolio manager of the fund since 2011 Robert Schoen, Portfolio Manager, portfolio manager of the fund since 2011 Purchase and sale of fund shares You can open an account, purchase and/or sell fund shares, or exchange them for shares of another Putnam fund by contacting your financial advisor or by calling Putnam Investor Services at 1-800-225-1581. When opening an account, you must complete and mail a Putnam account application, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. The minimum initial investment of $500 is currently waived, although Putnam reserves the right to reject initial investments under $500 at its discretion. There is no minimum for subsequent investments. You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange (NYSE) is open. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. Tax information The funds distributions will be taxed as ordinary income or capital gains unless you hold the shares through a tax-advantaged arrangement, in which case you will generally be taxed only upon withdrawal of monies from the arrangement. Financial intermediary compensation If you purchase the fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisors website for more information. Additional information, including current performance, is available at putnam.com/funddocuments, by calling 1-800-225-1581, or by e-mailing Putnam at funddocuments@putnam.com. 7
